NOT PRECEDENTIAL

                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT
                                        ___________

                                                  No. 14-1437
                                                  ___________

                                         JOSE TIGRE-HURTADO,
                                                          Petitioner

                                                          v.

                       ATTORNEY GENERAL OF THE UNITED STATES
                          ____________________________________

                             On Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                   (Agency No. A200-687-190)
                         Immigration Judge: Honorable Rosalind K. Malloy
                           ____________________________________

                          Submitted Pursuant to Third Circuit LAR 34.1(a)
                                         August 6, 2014

                 Before: AMBRO, SHWARTZ and SLOVITER, Circuit Judges

                                     (Opinion filed: August 13, 2014)
                                              ___________

                                                   OPINION
                                                  ___________

PER CURIAM

         Jose Tigre-Hurtado1 petitions for review of the Board of Immigration Appeals’

(“BIA”) final order of removal. We will deny the petition.
1
 The petitioner is so designated on our docket, but both parties refer to his last name as “Tigre.” We will do the
same.
                                                          1
                                             I.

       Tigre is a citizen of Ecuador who concedes that he is removable for having entered

the United States without inspection or parole. See 8 U.S.C. § 1182(a)(6)(A)(i). He

applied for cancellation of removal under 8 U.S.C. § 1229b(b). That application required

him to show, inter alia, that his removal “would result in exceptional and extremely

unusual hardship” to a qualifying relative. 8 U.S.C. § 1229b(b)(1)(D). Tigre’s only

qualifying relative is his United States citizen daughter, and he based his application on

her.

       Tigre testified before the Immigration Judge (“IJ”) that his daughter’s grades and

emotional state would suffer if he were removed and she remained in the United States,

that she would lose educational opportunities if she accompanied him to Ecuador (Tigre’s

daughter’s mother, who is Tigre’s wife, also has been ordered removed to Ecuador), and

that he would lose certain economic opportunities if removed to Ecuador and would not

be able to support his daughter as well as he would like. The IJ concluded that these

hardships, though regrettable, are common incidents of removal and do not constitute the

“exceptional and extremely unusual hardship” necessary to qualify for relief. The BIA,

applying the standard set forth in In re Monreal-Aguinaga, 23 I. & N. Dec. 56 (BIA

2001), agreed and dismissed Tigre’s appeal. Tigre petitions for review.

                                             II.

       As Tigre recognizes, we lack jurisdiction to review the discretionary denial of

cancellation of removal, including the Agency’s determination that a petitioner did not
                                             2
show sufficient hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Patel v. Att’y Gen., 619 F.3d
230, 232 (3d Cir. 2010). We retain jurisdiction in this context only to review colorable

constitutional claims or questions of law. See 8 U.S.C. § 1252(a)(2)(D); Patel, 619 F.3d

at 232.

          Tigre, relying on Figueroa v. Mukasey, 543 F.3d 487 (9th Cir. 2008), argues that

the BIA misapplied Monreal-Aguinaga by focusing on whether his daughter is currently

experiencing the requisite hardship instead of considering whether his removal would

cause his daughter to face such hardship in the future. We have jurisdiction to review

this argument, see Pareja v. Att’y Gen., 615 F.3d 180, 188 (3d Cir. 2010), but it lacks

merit. The BIA expressly considered the hardships that Tigre’s daughter might face in

the future if she were to either accompany him to Ecuador or remain with relatives in the

United States. (BIA Dec. at 1-2.) The BIA further concluded that, in either event, the

hardships she might face in the future would not be “exceptional and extremely unusual.”

To the extent that Tigre’s brief can be read to challenge the substance of that ruling, we

lack jurisdiction to address it.

          For these reasons, the petition for review will be denied.2




2
  The IJ granted Tigre voluntary departure, but the BIA declined to reinstate Tigre’s voluntary departure period at
the conclusion of his appeal because it concluded that Tigre had not submitted proof that he posted a bond as
required by 8 C.F.R. § 1240.26(c)(3)(ii). Tigre has not challenged that ruling on review, and we thus do not reach
the issue.
                                                          3